NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         SEP 16 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    21-30090

                Plaintiff-Appellee,              D.C. No. 1:18-cr-00023-SPW-1

 v.
                                                 MEMORANDUM*
DAWAN DEONTE JONES,

                Defendant-Appellant.

                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Dawan Deonte Jones appeals from the district court’s judgment revoking

supervised release and imposing a 6-month custodial sentence and 51-month term

of supervised release. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Jones’s counsel has filed a brief stating that there are no grounds for relief, along



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
with a motion to withdraw as counsel of record. Jones has filed a pro se

supplemental brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      Jones’s pro se request to terminate his supervised release is denied without

prejudice to renewal in the district court at the appropriate time. See 18 U.S.C.

§ 3583(e)(1).

      Within 7 days of this disposition, appellee must serve the disposition on

appellant individually and provide the court with proof of service, including

appellant’s mailing address.

      AFFIRMED.




                                          2                                     21-30090